t c memo united_states tax_court richard s and bernice f roberts petitioners v commissioner of internal revenue respondent docket no filed date richard s roberts pro_se bradley t stanek for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure this case was submitted fully stipulated and the sole issue to be decided is whether petitioners are taxable on any amount of social_security_benefits received in petitioners resided in west covina california at the time they filed their petition petitioners’ federal_income_tax return reflects adjusted_gross_income of dollar_figure included in that amount is dollar_figure which i sec_85 percent of dollar_figure the amount of social_security_benefits received by petitioner bernice f roberts in addition petitioner richard s roberts petitioner received social_security_benefits in in the amount of dollar_figure petitioners contend that no portion of this latter amount is taxable because petitioner will never recoup his basis under the 85-percent taxability system several of the stipulated exhibits which respondent objected to as irrelevant and consisting of hearsay attempt to demonstrate this fact with historical calculations of petitioner’s contributions to the social_security system and his benefits received however as explained below the calculation in petitioner’s exhibits of the amounts of social_security contributions made and recovered is irrelevant under the statutory scheme for taxation of such benefits sec_86 was enacted in social_security amendments of publaw_98_21 97_stat_80 this provision reversed a longstanding practice of excluding social_security_benefits from income see s rept pincite 1983_2_cb_326 congress concluded that social_security_benefits are in the nature of benefits received under other retirement systems and like other retirement benefits should be taxed to the extent they exceed a worker’s after-tax contributions id pincite c b pincite the maximum portion of taxable benefits was set at one-half in recognition of the fact the social_security_benefits are partially financed by the after-tax contributions of employees and self-employed individuals id in short by taxing only a portion of the benefits congress intended to allow taxpayers some cost_recovery for their contributions ie for the taxes they pay into the social_security system sec_86 was amended for and succeeding years to require that if the sum of a taxpayer’s modified_adjusted_gross_income plus one-half of social_security_benefits exceeds dollar_figure the taxpayer must include in income up to percent of the social_security_benefits omnibus_budget_reconciliation_act_of_1993 obra publaw_103_66 sec b 107_stat_476 the method chosen by congress to tax social_security_benefits differs from the manner in which other retirement benefits are taxed viz allowing taxpayers to exclude from retirement benefits an amount representing an aliquot share of their investment in the retirement_plan see eg sec_72 the latter method requires taxpayers to maintain adequate_records substantiating their investment in the retirement_plan and the amounts previously excluded from income apparently because social_security covers a substantially larger population congress eliminated this record-keeping requirement simplifying the task of reporting for the vast majority of taxpayers thus except as provided in sec_86 there is no provision in sec_86 for treating social_security_benefits as an annuity or pension subject_to sec_72 in essence petitioners question the fairness of sec_86 however this is not the proper forum to question the policy considerations that impelled the enactment of this legislation normally a legislative classification will not be set_aside if any state of facts rationally justifying it is demonstrated to or perceived by the courts 400_us_4 the legislative_history of sec_86 as enacted in demonstrates that congress had a valid and rational basis for the distinctions made in the statute by taxing only a portion of social_security and railroad retirement benefits that is up to one-half sec_86 provides the social_security_benefits may be treated for federal tax purposes as a pension or annuity only for purposes of sec_22 relating to the credit for the elderly and the permanently_and_totally_disabled sec_32 relating to the earned_income_credit sec_219 relating to the deduction for retirement savings and sec_911 relating to the foreign_earned_income_exclusion of benefits in excess of a certain base_amount the committee’s bill assures that lower-income individuals many of whom rely upon their benefits to afford basic necessities will not be taxed on their benefits the maximum proportion of benefits taxed is one-half in recognition of the fact that social_security_benefits are partially financed by after-tax employee contributions the bill’s method for taxing benefits assures that only those taxpayers who have substantial taxable_income from other sources will be taxed on a portion of the benefits they receive s rept supra pincite c b pincite subsequently the relevant committee report in connection with the amendment to sec_86 in obra section b further explains the congressional purpose the committee desires to more closely conform the income_tax treatment of social_security_benefits and private pension benefits by increasing the maximum amount of social_security_benefits included in gross_income for certain higher-income beneficiaries reducing the exclusion for social_security_benefits for these beneficiaries will enhance both the horizontal and vertical_equity of the individual income_tax system by treating all income in a more similar manner to limit the effect of this provision to taxpayers with a greater ability to pay taxes the present-law income thresholds are maintained h rept pincite 1993_3_cb_167 we recognize that ‘no scheme of taxation whether the tax is imposed on property income or purchases of goods and services has yet been devised which is free of all discriminatory impact ’ 77_tc_867 quoting 411_us_1 affd in part on this issue and revd in part on another issue 697_f2d_46 2d cir petitioner’s argument stems from the fact that he continued to work after qualifying for social_security_benefits earned a substantial amount of income in and other years and continues to pay into the system he attempts to demonstrate that under the current statutory scheme he will never be able to recoup all his contributions to the system the only fair way he contends is to permit him to report social_security payments in a manner similar to that of pensioners under sec_72 ie to recover on the basis of upon life expectancy of course there is no way to know whether petitioner’s calculations and predictions will be accurate it is also theoretically possible that petitioner will stop working and live long enough to recover all his contributions to the social_security system regardless we hold that sec_86 does not suffer any constitutional infirmity and sustain respondent’s determination in this case decision will be entered for respondent
